                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

KENNETH BUMGARDNER,                        :

         Plaintiff,                        :

v.                                         :         Civil Action No. GLR-18-1438

MARCUS TAYLOR, et al.,                     :

         Defendants.                       :

                             MEMORANDUM OPINION

         THIS MATTER is before the Court on Defendants Officer Evodio Hendrix

(“Officer Hendrix”) and Officer Maurice Ward’s (“Officer Ward”) Motion to Dismiss

Counts 9–24 and 33 of Plaintiff’s Amended Complaint (the “Motion to Dismiss”) (ECF

No. 72) and Motion to Dismiss the Baltimore City Police Department’s Cross-Claim (the

“Motion to Dismiss Cross-Claim”) (ECF No. 91). This case arises from Defendants and

former Gun Trace Task Force (“GTTF”) members Sergeant Wayne Jenkins (“Sergeant

Jenkins”) and Officers Marcus Taylor (“Officer Taylor”), Hendrix, and Ward’s

(collectively, “Officer Defendants”) February 9, 2016 assault and arrest of Plaintiff

Kenneth Bumgardner. The Motions are ripe for disposition, and no hearing is necessary.

See Local Rule 105.6 (D.Md. 2018). For the reasons outlined below, the Court will grant

in part and deny in part the Motion to Dismiss and deny the Motion to Dismiss Cross-

Claim.
                               I.     BACKGROUND1

      On February 9, 2016 around 6:30 p.m., Bumgardner was in the 5000 block of

Dickey Hill Road, Baltimore, Maryland, sitting in his car and talking with a friend

standing nearby. (2d Am. Compl. ¶ 93, ECF No. 79). “[S]uddenly and without warning,”

Officer Defendants reversed their police vehicle into the front end of Bumgardner’s car.

(Id. ¶ 94). “Unaware of what was occurring, and fearing for his life, [Bumgardner] fled

from his vehicle.” (Id. ¶ 95). As he fled, “[Bumgardner] was struck from behind with a

blunt object, causing him to fall to the ground and lose consciousness.” (Id.). Witnesses

saw Officer Taylor strike Bumgardner “in the back from behind with a blunt object,”

which caused Bumgardner to fall to the ground. (Id. ¶ 96).

      Officer Defendants then “failed to call for medical assistance,” “failed to

personally provide” medical assistance, and “left [Bumgardner] untreated for nearly two

hours.” (Id. ¶ 97). At about 8:17 p.m., one of Officer Defendants dispatched paramedics

to the scene, and emergency medical technicians responded. (Id. ¶ 98). When they

arrived, Bumgardner refused medical treatment. (Id. ¶ 99). The next day, Bumgardner

admitted himself to Mercy Medical Center’s Emergency Department, where physicians

diagnosed him with a fractured jawbone and sprained back. (Id.). On February 16, 2016,

Dr. Bernard Krupp performed surgery to repair Bumgardner’s fractured jawbone.


      1
        Unless otherwise noted, the Court takes the following facts from Bumgardner’s
Second Amended Complaint and accepts them as true. See Erickson v. Pardus, 551 U.S.
89, 94 (2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). The
Court provided the factual background of this case in its March 28, 2019 Memorandum
Opinion, (ECF No. 81). The Court repeats only facts relevant to the pending Motions.
                                            2
(Id. ¶ 101). Following the surgery, Bumgardner’s jaw was wired shut for nearly two

months. (Id.)

      On May 17, 2018, Bumgardner filed a fifty-three-count, 531-paragraph Complaint

against Officers Taylor, Hendrix, and Ward; Sergeant Jenkins; Thomas Allers;2 Major

Ian Dombrowski (“Major Dombrowski”); Deputy Police Commissioner for the Baltimore

Police Department Dean Palmere (“Deputy Commissioner Palmere”); the Baltimore

Police Department (“BPD”);3 and the Office of the State’s Attorney for Baltimore City

(the “State’s Attorney”). (ECF No. 1). Bumgardner filed an Amended Complaint against

all Defendants on June 27, 2018. (ECF No. 12).

       On February 5, 2019, Officers Hendrix and Ward filed their Motion to Dismiss

Counts 9–24 and 33 of Plaintiff’s Amended Complaint. (ECF No. 72). Bumgardner filed

an Opposition on February 26, 2019. (ECF No. 75). On March 12, 2019, Officers

Hendrix and Ward filed a Reply. (ECF No. 77).

      On March 14, 2019, the Court granted Bumgardner leave to file his Second

Amended Complaint and Jury Trial Demand (the “Second Amended Complaint”), (Mar.

14, 2019 Order, ECF No. 78), and the Clerk docketed it the same day, (ECF No. 79).

Because the Second Amended Complaint only added State’s Attorney Marilyn Mosby as


      2
         On December 5, 2018, Bumgardner voluntarily dismissed Allers as a Defendant.
(ECF No. 67).
       3
         On March 28, 2019, the Court granted BPD’s Motion to Dismiss and dismissed
Bumgardner’s civil conspiracy and state law claims against BPD with prejudice. (Mar.
28, 2019 Mem. Op. at 2, ECF No. 81; Mar. 28, 2019 Order, ECF No. 82). The Court also
denied as moot Major Dombrowski’s Motion to Dismiss and Deputy Commissioner
Palmere’s Motion to Dismiss. (Mar. 28, 2019 Mem. Op. at 2; Mar. 28, 2019 Order).
                                          3
a Defendant and removed the State’s Attorney as a Defendant, the Court construed

Officers Hendrix and Ward’s Motion to Dismiss as filed against the Second Amended

Complaint. (See Mar. 14, 2019 Order). The Second Amended Complaint alleges against

Officers Hendrix and Ward: use of excessive force in the seizure of Bumgardner in

violation of the Fourth and Fourteenth Amendments to the U.S. Constitution under 42

U.S.C. §§ 1983, 1985, and 1988 (Counts 9 and 17)4; alternative use of excessive force in

violation of the Fourth and Fourteenth Amendments under 42 U.S.C. §§ 1983, 1985, and

1988 (Counts 10 and 18); illegal arrest in violation of the Fourth and Fourteenth

Amendments under 42 U.S.C. §§ 1983, 1985, and 1988 (Counts 11 and 19); false

imprisonment in violation of the Fourth and Fourteenth Amendments under §§ 1983,

1985, and 1988 (Counts 12 and 20); assault (Counts 13 and 21); battery (Counts 14 and

22); intentional infliction of emotional distress (Counts 15 and 23); violation of Article

24 of the Maryland Declaration of Rights (Counts 16 and 24); and civil conspiracy under

42 U.S.C. §§ 1983, 1985, and 1988 (Count 33). (2d Am. Compl. ¶¶ 173–292, 353–56).

Bumgardner sues Officers Hendrix and Ward in their individual and official capacities.

(Id. ¶¶ 3–4). Bumgardner seeks compensatory and punitive damages as well as attorney’s

fees and costs. (Id. at 25–26).5




       4
         The Second Amended Complaint uses Roman numerals to number the Counts.
To conserve space, the Court uses Arabic numerals.
       5
         Citations to page numbers for the Second Amended Complaint refer to the
pagination the Court’s Case Management/Electronic Case Files (“CM/ECF”) system
assigned.
                                            4
       On May 16, 2019, BPD filed its Answer, Affirmative Defenses, and Cross-Claim

for Indemnification. (ECF No. 88). BPD brings its Cross-Claim against Officers Hendrix,

Ward, and Taylor; and Sergeant Jenkins. (Cross-cl. ¶ 1, ECF No. 88). BPD seeks a

declaration that under the Local Government Tort Claims Act (the “LGTCA”), Md. Code

Ann., Cts. & Jud. Proc. [“CJP”] §§ 5-301 et seq. (West 2019), Article 15 of the FY 2017–

2018 Memorandum of Understanding between the BPD and the Fraternal Order of Police

(“MOU”), or both, it has no duty to indemnify Officer Defendants because the acts and

omissions stated in the Second Amended Complaint, among other things, occurred

“outside the scope of the officers’ employment.” (Id. ¶ 2).

       On June 6, 2019, Officers Hendrix and Ward filed their Motion to Dismiss the

Baltimore City Police Department’s Cross-Claim. (ECF No. 91). BPD filed its

Opposition on June 20, 2019. (ECF No. 92). On July 5, 2019, Officers Hendrix and Ward

filed a Reply. (ECF No. 97).

                                  II.    DISCUSSION

A.     Motion to Dismiss

       1.     Rule 12(b)(6) Standard of Review

       The purpose of a motion under Federal Rule of Civil Procedure 12(b)(6) is “to test

the sufficiency of a complaint,” not to “resolve contests surrounding the facts, the merits

of a claim, or the applicability of defenses.” King v. Rubenstein, 825 F.3d 206, 214 (4th

Cir. 2016) (quoting Edwards v. City of Goldsboro, 178 F.3d 231, 243–44 (4th Cir.

1999)). A complaint fails to state a claim if it does not contain “a short and plain


                                             5
statement of the claim showing that the pleader is entitled to relief,” Fed.R.Civ.P. 8(a)(2),

or does not “state a claim to relief that is plausible on its face,” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

claim is facially plausible “when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. (citing Twombly,

550 U.S. at 555). Though the plaintiff is not required to forecast evidence to prove the

elements of the claim, the complaint must allege sufficient facts to establish each

element. Goss v. Bank of America, N.A., 917 F.Supp.2d 445, 449 (D.Md. 2013) (quoting

Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)), aff’d sub nom. Goss v. Bank of

America, NA, 546 F.App’x 165 (4th Cir. 2013).

       In considering a Rule 12(b)(6) motion, a court must examine the complaint as a

whole, consider the factual allegations in the complaint as true, and construe the factual

allegations in the light most favorable to the plaintiff. Albright v. Oliver, 510 U.S. 266,

268 (1994); Lambeth v. Bd. of Comm’rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir.

2005) (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). But a court need not accept

unsupported or conclusory factual allegations devoid of any reference to actual events,

United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal conclusions

couched as factual allegations, Iqbal, 556 U.S. at 678.




                                             6
       2.     Analysis

       At bottom, the Court concludes that it will not dismiss Bumgardner’s excessive

force, false arrest, and false imprisonment claims under § 1983 or his state law battery

claim and state constitutional claim under Article 24 of the Maryland Declaration of

Rights. The Court further concludes that it will dismiss Bumgardner’s official capacity

claims and civil conspiracy claim, as well as his state law assault and intentional

infliction of emotional distress claims.

              a.     § 1983 Claims6

       Bumgardner brings his federal claims against Officers Hendrix and Ward

under § 1983. A civil rights action under § 1983 allows “a party who has been deprived

of a federal right under the color of state law to seek relief.” City of Monterey v. Del

Monte Dunes at Monterey, Ltd., 526 U.S. 687, 707 (1999). “Section 1983 ‘is not itself a

source of substantive rights,’ but merely provides ‘a method for vindicating federal rights

elsewhere conferred.’” Albright, 510 U.S. at 271 (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege that: (1) a

right secured by the Constitution or laws of the United States was violated; and (2) the

alleged violation was committed by a person acting under the color of state law. See West

v. Atkins, 487 U.S. 42, 48 (1988).



       6
        Bumgardner concedes that he cannot pursue claims against Officers Hendrix and
Ward under § 1985. Bumgardner further concedes that § 1988 does not create a viable
cause of action. Accordingly, the Court will dismiss the § 1985 and § 1988 claims against
Officers Hendrix and Ward.
                                            7
       Bumgardner alleges excessive force, false arrest and false imprisonment, and civil

conspiracy claims against Officers Hendrix and Ward under § 1983. The Court first

addresses whether it should dismiss the official-capacity claims against Officers Hendrix

and Ward, and then addresses Bumgardner’s federal constitutional claims in turn.

                     i      Official-Capacity Claims

       Officers Hendrix and Ward argue for the first time in their Reply that the Court

should dismiss all § 1983 claims asserted against them in their official capacities because

Bumgardner fails to allege that they were final decisionmakers.

       As a threshold issue, the Court must determine whether it will consider Officers

Hendrix and Ward’s argument. “The ordinary rule in federal courts is that an argument

raised for the first time in a reply brief or memorandum will not be considered.” United

States v. Freeman, No. PWG-16-197, 2016 WL 6582645, at *4 (D.Md. Nov. 7, 2016)

(quoting Clawson v. FedEx Ground Package Sys., Inc., 451 F.Supp.2d 731, 734 (D.Md.

2006)). It is, however, within the Court’s discretion to consider such arguments.

Clawson, 451 F.Supp.2d at 734. The ordinary rule is meant to address the situation where

“[an] opposing party would be prejudiced by an advocate arguing an issue without an

opportunity for the opponent to respond.” Id. (alteration in original) (quoting United

States v. Head, 340 F.3d 628, 630 n.4 (8th Cir. 2003)).

       Here, Officers Hendrix and Ward informed Bumgardner’s counsel via email

before Bumgarder filed his Opposition that they would be withdrawing their original

argument for dismissing the official capacity claims under Eleventh Amendment


                                            8
immunity. (Defs.’ Reply at 1 n.1, ECF No. 77). Officers Hendrix and Ward do not,

however, indicate whether they informed Bumgardner that they intended to raise a new

argument in their Reply. Nevertheless, Officers Hendrix and Ward filed their Reply on

March 12, 2019, and Bumgardner has not moved for leave to file a surreply to address

this argument. Accordingly, the Court will exercise its discretion and consider the new

argument.

       “[A] suit against a state official in his or her official capacity is not a suit against

the official but rather is a suit against the official’s office.” Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989) (citing Brandon v. Holt, 469 U.S. 464, 471 (1985)).

Defendants may be held liable in their official capacities under § 1983 “only when an

injury was inflicted by a government’s ‘lawmakers or by those whose edicts or acts may

fairly be said to represent official policy.’” City of St. Louis v. Praprotnik, 485 U.S. 112,

121–22 (1988) (quoting Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 694

(1978)). The government official being sued must have final policymaking authority for

the governmental entity that he represents, and the entity’s policy must be shown to have

played a role in the constitutional violation. Kentucky v. Graham, 473 U.S. 159, 166

(1985).

       Here, the Second Amended Complaint fails to allege that Officers Hendrix and

Ward possessed any policymaking authority whatsoever. Bumgardner’s failure to

advance factual allegations demonstrating that Officers Hendrix and Ward are “final

policymakers” warrants dismissal of the § 1983 claims asserted against them in their


                                              9
official capacities. See Swagler v. Harford Cty., No. RDB-08-2289, 2010 WL 1923766,

at *5–6 (D.Md. May 10, 2010) (dismissing § 1983 claims brought against police sergeant

because the amended complaint failed to allege that the sergeant instituted any policies or

procedures, but rather merely possessed “certain coordinating and decision-making

authority over the troopers on patrol”).

       Accordingly, the Court will grant the Motion to the extent it seeks to dismiss the

official-capacity § 1983 claims against Officers Hendrix and Ward. The analysis that

follows applies only to the claims asserted against Officers Hendrix and Ward in their

individual capacities.

                     ii.    Excessive Force

       Bumgardner alleges that Officers Hendrix and Ward used excessive force against

him in violation of the Fourth and Fourteenth Amendments when they rammed their

police vehicle into his car and hit him with a blunt object. Officers Hendrix and Ward

contend that Bumgardner fails to adequately state excessive force claims against them

because Bumgardner alleges that Officer Taylor struck him and does not otherwise

implicate Officers Hendrix and Ward in the excessive force allegations. Bumgardner

counters that, at this stage in the litigation and due to the nature and timing of the

incident, it would be unreasonable to require Bumgardner to plead with specificity which

Defendant took which action. The Court agrees with Bumgardner.

       The Fourth Amendment’s prohibition against unreasonable seizures governs

claims for the use of excessive force in effectuating an arrest or other seizure. Graham v.


                                            10
Connor, 490 U.S. 386, 394–95 (1989). Because stopping or arresting an individual may

involve some degree of physical force, the inquiry into whether the force was excessive

considers “whether the officers’ actions are ‘objectively reasonable’ in light of the facts

and circumstances confronting them, without regard to their underlying intent or

motivation.” Id. at 396–97.

       The objective reasonableness standard requires weighing “the nature and quality

of the intrusion on the individual’s Fourth Amendment interests against the

countervailing governmental interests at stake.” Bailey v. Kennedy, 349 F.3d 731, 743

(4th Cir. 2003) (quoting Graham, 490 U.S. at 399). In conducting this analysis, the Court

considers the “facts and circumstances” of a particular case, including: (1) “the severity

of the crime at issue”; (2) “whether the suspect poses an immediate threat to the safety of

the officers or others”; (3) “whether [the suspect] is actively resisting arrest or attempting

to evade arrest by flight”; and (4) “[t]he extent of the plaintiff’s injury.” Id. (first

alteration in original) (first quoting Graham, 490 U.S. at 396; and then quoting Jones v.

Buchanan, 325 F.3d 520, 527 (4th Cir. 2003)). To properly consider the reasonableness

of the force employed, the Court “view[s] it in full context, with an eye toward the

proportionality of the force in light of all the circumstances.” Estate of Armstrong ex rel.

Armstrong v. Vill. of Pinehurst, 810 F.3d 892, 899 (4th Cir. 2016) (quoting Smith v. Ray,

781 F.3d 95, 101 (4th Cir. 2005)).

       Here, Bumgardner alleges that Officer Defendants rammed their police cruiser

into his vehicle suddenly and without warning. One of Officer Defendants allegedly


                                             11
bludgeoned Bumgardner with a blunt object, sending him to the ground and causing a

fractured jawbone and sprained back. Although Bumgardner’s Second Amended

Complaint does not specify who was steering the police vehicle, its factual allegations

sufficiently indicate that Officers Hendrix and Ward shared some responsibility for the

events that purportedly transpired. Moreover, although Bumgardner relies on witness

testimony to conclude that Officer Taylor likely hit him on the back of the head, the

Second Amended Complaint may be read to assert, in the alternative, that any one of the

Officer Defendants struck him. The gaps in the narrative are not fatal to Bumgardner’s

claims as Officers Hendrix and Ward contend; no plaintiff who alleges that a police

officer assaulted him in the sudden and violent manner alleged here can be expected to

specify which officer drove the cruiser into him without warning or landed the knock-out

blow from behind. Thus, taking the facts alleged as true, the Court concludes that

Bumgardner plausibly states excessive force claims against Officers Hendrix and Ward.

       Alternatively, Bumgardner may pursue his excessive force claim under a

bystander liability theory. To succeed on a bystander liability theory, a plaintiff must

demonstrate that a law enforcement officer: “(1) knew that fellow officers were violating

[an individual’s] constitutional rights by using excessive force; (2) had a reasonable

opportunity to prevent such violations; and (3) chose not to act.” Stevenson v. City of

Seat Pleasant, 743 F.3d 411, 419 (4th Cir. 2014). To satisfy the pleading requirements for

this claim, Bumgardner need only allege sufficient facts to permit the Court to infer that

these elements are satisfied. Id. In Stevenson, the Fourth Circuit held that merely alleging


                                            12
that the defendant officers were present and had allowed an unreasonable seizure to occur

sufficed to satisfy Rule 8’s pleading requirements. See id.

       Here, Bumgardner alleges that Officer Defendants drove an unmarked police

vehicle into his car without warning. By alleging that Officers Hendrix and Ward failed

to render medical assistance or contact paramedics for two hours, the Second Amended

Complaint implies that these officers were on-scene throughout Bumgardner’s police

encounter. These allegations indicate that Officers Hendrix and Ward knew of their

fellow officers’ alleged misconduct and chose not to prevent or mitigate it. Although the

Second Amended Complaint does not specifically allege that Officers Hendrix and Ward

“allowed” the other officers to engage in misconduct, their alleged presence throughout

the encounter and failure to render any medical assistance suffices, at this early stage, to

permit Bumgardner to pursue his claim under a bystander liability theory.

       The Court will, therefore, deny the Motion to Dismiss as to Counts 9, 10, 17, and

18.

                     iii.   False Arrest & False Imprisonment

       Bumgardner alleges that Officers Hendrix and Ward falsely arrested and illegally

imprisoned him in violation of the Fourth and Fourteenth Amendments when they

detained him for nearly two hours without probable cause. Officers Hendrix and Ward

argue that the Court should dismiss these claims because the Second Amended Complaint

fails to plausibly allege that they took any action to cause Bumgardner’s arrest. The Court

is not persuaded by Officers Hendrix and Ward’s argument.


                                            13
       Claims of false arrest and false imprisonment in violation of the Fourth

Amendment share “the same elements.” Whetstone v. Mayor of Baltimore City, No.

ELH-18-738, 2019 WL 1200555, at *23 (D.Md. Mar. 13, 2019) (quoting Shiflett v.

I.T.O. Corp. of Baltimore, No. XX-XXXXXXX, F.3d 260, 2000 WL 14214, at *4 n.5 (4th

Cir. Jan. 10, 2000) (table)). Both require a “deprivation of the liberty of another without

his consent and without legal justification.” Shiflett, 2000 WL 14214, at *4. To state a

claim for false arrest or false imprisonment, the plaintiff must allege that the defendants

“in some way caused [his] arrest.” Mauler v. Arlotto, No. RDB-18-1445, 2018 WL

4931488, at *3 (D.Md. Oct. 11, 2018).

       Officers Hendrix and Ward rely on Mauler for the proposition that the Court

should dismiss the false arrest and false imprisonment claims against them because

Bumgardner fails to sufficiently allege that they took any action to cause his arrest.

Mauler is readily distinguishable.

       In Mauler, this Court determined that the plaintiff, Georgie Jessup Mauler, failed

to state a claim for unlawful arrest against the defendants George Arlotto, the

Superintendent of the Anne Arundel County Board of Education (the “Board”); Sarah

Czach, Senior Manager of Investigations; and Doyle Batten, the Board’s Supervisor of

School Security. Id. at *1. Mauler alleged that the defendants had falsely arrested her in

violation of the First, Fourth, and Fourteenth Amendments while she was singing protest

songs on Board property and displaying a sign reading “AACPS is transphobic.” Id. This

Court observed that Mauler’s complaint was “completely devoid of any factual


                                            14
allegations concerning [Arlotto’s] actions” on the day of the arrest. Id. at *3. The

complaint merely stated that Mauler’s arrest was “in full view of” Arlotto and that he

“failed to prevent” it. Id. This Court also concluded that Mauler’s complaint lacked

sufficient factual allegations concerning Czach, as it merely alleged that she had observed

Mauler’s singing and that Mauler was arrested a short time later. Id. at *4.

       Here, by contrast, Bumgardner alleges that Officers Hendrix and Ward were

closely involved in his arrest. Bumgardner pleads that Officer Defendants abruptly

slammed a police cruiser into his vehicle and knocked him to the ground. This is a far cry

from the Mauler complaint, which merely alleged that two school board officers had

observed the plaintiff from a distance and that, a short time later, a group of police

officers arrested her. In this case, Bumgardner alleges that Officer Defendants caused his

arrest and imprisonment by crashing into his vehicle and remaining near his wounded

body for two hours without attempting to obtain medical assistance.

       Thus, the Court concludes that these allegations suffice to state a claim for false

arrest and false imprisonment against Officers Hendrix and Ward. Accordingly, the Court

will deny the Motion to Dismiss as to Counts 11, 12, 19, and 20.

                     iv.    Civil Conspiracy

       Bumgardner alleges that Officer Defendants entered into a civil conspiracy with

one another and other members of the GTTF to hide the unit’s crimes, including robbery,

drug dealing, and the use of violence. (2d Am. Compl. ¶ 354). Officers Hendrix and

Ward advance two arguments for dismissing this claim: (1) Bumgardner fails to allege


                                            15
sufficient facts to support this claim; and (2) the intracorporate conspiracy doctrine bars

Bumgardner’s claim. The Court agrees with Officers Hendrix and Ward’s second

argument.

       The intracorporate conspiracy doctrine “is rooted in the basic tenet that ‘you must

have two persons or entities to have a conspiracy.’” Burgess v. Balt. Police Dep’t, No.

RDB-15-0834, 2016 WL 795975, at *10 (D.Md. Mar. 1, 2016) (quoting Nelson Radio &

Supply Co. v. Motorola, Inc., 200 F.2d 911, 914 (5th Cir. 1952)). The doctrine holds that

“[a] corporation cannot conspire with itself any more than a private individual can, and it

is the general rule that the acts of the agent are the acts of the corporation.” Id. (quoting

Nelson, 200 F.2d at 914). Put differently, “agents from a single legal entity are ‘legally

incapable of conspiracy, which requires multiple parties acting together.’” Williams v.

Mayor of Baltimore City, No. WMN-14-1125, 2014 WL 5707563, at *6 (D.Md. Nov. 4,

2014) (quoting Lewin v. Cooke, 28 F.App’x 186, 195 (4th Cir. 2002) (citation omitted)).

“Although originating in antitrust, the doctrine applies with equal force to civil rights

cases.” Burgess, 2016 WL 795975, at *10 (quoting Buschi v. Kirven, 775 F.2d 1240,

1251 (4th Cir. 1985)).

       Bumgardner concedes that the intracorporate conspiracy doctrine would typically

preclude his civil conspiracy claim against Officers Hendrix and Ward. Nevertheless,

Bumgardner argues that his claim falls under an exception to the general rule: “when a

corporate officer has an ‘independent personal stake in achieving the corporation’s illegal

objectives.’” Williams, 2014 WL 5707563, at *6 (quoting Greenville Publ’g Co. v. Daily


                                             16
Reflector, Inc., 496 F.2d 391, 399 (4th Cir. 1974)). This exception applies when a

conspirator has a personal interest “independent and ‘wholly separable’ from the interests

of the corporation.” Walters v. McMahen, 795 F.Supp.2d 350, 359 (D.Md. 2011)

(quoting Selman v. Am. Sports Underwriters, Inc., 697 F.Supp. 225, 239 (W.D.Va.

1988)).

      Here, Bumgardner contends that although Officers Hendrix and Ward were acting

within the scope of their employment with BPD, their actions were “dominated by

personal motives,” thus falling under the independent personal stake exception. (Pl.’s

Mem. Supp. Opp’n [“Pl.’s Opp’n”] at 12, ECF No. 75-1).7 In support of his argument,

Bumgardner points to factual allegations in the Second Amended Complaint regarding

the former GTTF members’ guilty pleas for criminal racketeering conspiracy before this

Court. Bumgardner requests that the Court take judicial notice of the plea agreements

Officers Hendrix and Ward signed, which state that they were acting to “enrich

themselves.” (Id. at 12). The Court declines to consider the plea agreements. Bumgardner

fails to explain how the plea agreements are connected to the alleged misconduct

involved in this case. The mere fact that Officers Hendrix and Ward pleaded guilty to

crimes motivated by selfish interests does not support an inference that they were acting

pursuant to an interest “wholly separable” from the interests of BPD when they engaged

in the acts alleged in the Second Amended Complaint.8


      Citations to Bumgardner’s Opposition refer to the pagination CM/ECF assigned.
      7
      8
      Even if the Court were to consider the plea agreements, their contents undercut
Bumgardner’s argument. The plea agreements state that BPD’s purposes are “to protect
                                           17
      Thus, the Court concludes that the intracorporate conspiracy doctrine bars

Bumgardner’s civil conspiracy claim under § 1983. Burgess, 2016 WL 795975, at *10–

11 (dismissing plaintiff’s § 1983 conspiracy claim asserted against defendant BPD

officers based on the application of the intracorporate conspiracy doctrine). Accordingly,

the Court will grant the Motion to Dismiss as to Count 33.

             b.     State Law Claims9

                    i.      LGTCA Notice Requirement

      As a threshold matter, Officers Hendrix and Ward assert that the Court should

dismiss all of Bumgardner’s state law claims because he failed to comply with the

LGTCA’s notice requirement. The Court disagrees.

      The LGTCA requires local governments to defend and indemnify their employees

for the tortious acts they commit within the scope of their employment and without

malice. CJP § 5-302; Ashton v. Brown, 660 A.2d 447, 465–66 (Md. 1995). The LGTCA

applies to Maryland state constitutional claims and tort claims. Crystal v. Batts, No. JKB-

14-3989, 2015 WL 5698534, at *8 (D.Md. Sept. 25, 2015). Under the LGTCA, local

and preserve life, protect property, understand and serve the needs of the Baltimore
City’s neighborhoods, and to improve the quality of life in Baltimore City.” (Plea
Agreement at 10, USA v. Kenton Gondo, et al., CCB-17-106 (July 21, 2017), ECF Nos.
158, 161). The purposes of the former GTTF members’ conspiracy included “violating
the legitimate purposes of the BPD in order to enrich themselves through illegal
conduct.” (Id.). The plea agreements contemplate that GTTF members entered into in a
conspiracy that was separate and apart from BPD’s legitimate objectives. They do not
contemplate that BPD had an illegal objective, nor that Officers Hendrix and Ward had
an independent personal stake in that objective.
       9
         Bumgardner concedes that the one-year statute of limitations bars his state law
assault claim and intentional infliction of emotional distress claim. Accordingly, the
Court will dismiss Counts 13, 15, 21, and 23.
                                            18
governments retain sovereign immunity, but they are required to insure their employees,

to a limited extent, for the payment of any adverse money judgments. CJP § 5-303(a)(1),

(b)(1)–(2).

       The LGTCA generally provides that a plaintiff must give local government

defendants notice of claims within 180 days of the injury. CJP § 5-304(a).

The notice must be in writing; state the time, place, and cause of the injury; and be given

in person or by certified mail to the county solicitor or county attorney. CJP § 5-

304(b)(2), (3). The purpose of the LGTCA’s notice requirement is to protect a

government entity from “meretricious claimants and exaggerated claims by providing a

mechanism whereby the municipality or county would be apprised of its possible liability

at a time when it could conduct its own investigation.” Williams v. Maynard, 754 A.2d

379, 385 (Md. 2000) (quoting Bartens v. Mayor of Baltimore, 446 A.2d 1136, 1138–39

(Md. 1982)).

       Substantial compliance with the LGTCA’s statutory notice requirements may

suffice where the purpose of the notice requirement is fulfilled. Moore v. Norouzi, 807

A.2d 632, 642 (Md. 2002); Maynard, 754 A.2d at 385. Substantial compliance means

giving “requisite and timely notice of facts and circumstances giving rise to the

claim.” Faulk v. Ewing, 808 A.2d 1262, 1272–73 (Md. 2002) (quoting Condon v. Univ.

of Md., 632 A.2d 753, 760 (Md. 1993)). The plaintiff has the burden of demonstrating

that he substantially complied with the notice requirement. See White v. Prince George’s

Cty., 877 A.2d 1129 (Md.Ct.Spec.App. 2005). A notice of claim which fails to identify


                                            19
certain defendants nevertheless substantially complies with the LGTCA requirements if it

describes the circumstances giving rise to a cause of action. See Burgess v. Balt. Police

Dep’t, No. RDB-15-0834, 2017 WL 4947004, at *9 (D.Md. Oct. 31, 2017) (holding that

the plaintiff substantially complied with the LGTCA despite failing to name certain

defendants in his notice of claim).

        Here, it is undisputed that Bumgardner provided timely notice to the correct entity

under the LGTCA. Bumgardner’s notice stated the following:

              I seek damages for personal injuries and attendant losses
              related thereto, sustained by me on February 9, 2016 at
              approximately 8:40 p.m. These injuries and damages flowed
              from an interaction with Baltimore City Police Officers C.
              Watkins, ID #I560, and Det. M. Taylor, – ID # I725, and Sgt.
              W. Jenkins – ID #H383, at the location of the intersection of
              2100 Tucker Lane and 5000 Dickey Hill Road in Baltimore
              City, Maryland.

(Defs.’ Mot. at 21.)

        Officers Hendrix and Ward argue that Bumgardner failed to substantially comply

with the LGTCA notice requirements because his notice did not specifically identify

them.

        Officers Hendrix and Ward rely on Brown v. Baltimore Police Department, No.

RDB-11-00136, 2011 WL 6415366 (D.Md. Dec. 21, 2011), for the proposition that

Bumgardner’s failure to name them requires dismissal of his state law claims against

them. Officers Hendrix and Ward are mistaken. In Brown, the plaintiff had completely

failed to provide written notice of any kind to the county solicitor. Id. at *13. This Court

nevertheless looked to the plaintiff’s Equal Employment Opportunities Commission

                                            20
(“EEOC”) charge to determine whether it substantially complied with the LGTCA by

notifying each defendant of the plaintiff’s claims. Id. After finding that the EEOC charge

did not name certain defendants, this Court dismissed the pending state law claims

against them. Id.

       The Court need not run such a fine-tooth comb through Bumgardner’s timely

submitted LGTCA notice. Because the plaintiff in Brown had failed to adhere to the

requirements of Maryland state law, this Court was compelled to closely examine the

contours of the EEOC charge provided in a federal forum. In this case, by contrast,

Bumgardner presented his claim through the proper channels and provided sufficient

information to place Officers Hendrix and Ward on notice of the pending claims.

Moreover, this Court has once before permitted a plaintiff to pursue state law claims

against defendants unnamed in an LGTCA notice. See Burgess, 2017 WL 4947004, at

*9. Accordingly, this Court declines to dismiss Bumgardner’s claims merely because he

failed to name Officers Hendrix and Ward in his notice of claim.

                       ii.          Battery

       Bumgardner alleges that Officers Hendrix and Ward “participated in” the act of

striking him with a blunt object. (2d Am. Compl. ¶¶ 214, 274). Elsewhere in the Second

Amended Complaint, Bumgardner states, based on the observations of witnesses, that

Officer Taylor struck him. (Id. ¶¶ 96, 106). Under Maryland law, a “battery is a harmful

or offensive contact with a person resulting from an act intended to cause the person such

contact.” Northfield         Ins.    Co.      v.   Boxley, 215   F.Supp.2d   656,   661   (D.Md.


                                                     21
2002) (citing Saba v. Darling, 575 A.2d 1240, 1242 (Md. 1990)). A battery requires

“some positive or affirmative action on the part of the defendant.” Id.

       Echoing their arguments concerning Bumgardner’s excessive force claims,

Officers Hendrix and Ward contend that the Court must dismiss the battery claim against

them because the Second Amended Complaint identifies Officer Taylor, not Officer

Hendrix or Officer Ward, as the officer who landed the blow. They also fault the Second

Amended Complaint for failing to make specific allegations about the degree to which

Officers Hendrix and Ward were involved in the incident. For the reasons the Court

discussed above with respect to Bumgardner’s excessive force claims, these arguments

are unavailing. Bumgardner’s allegations, which describe the February 9, 2016 incident

in detail and allege the involvement of Officers Hendrix and Ward, are sufficient at this

early stage in the litigation. Accordingly, the Court will deny the Motion to Dismiss as to

Counts 14 and 22.

                     iii.   Article 24 of the Maryland Declaration of Rights

       In the Second Amended Complaint, Bumgardner incorporates all allegations made

against Officers Hendrix and Ward to support his claims that they violated Article 24 of

the Maryland Declaration of Rights. (2d Am. Compl. ¶¶ 228, 289). Officers Hendrix and

Ward move to dismiss these claims for the same reasons they seek dismissal of

Bumgardner’s excessive force, false arrest, and false imprisonment claims. The standards

for analyzing claims under Article 24 are “the same as for analyzing Fourth Amendment

claims.” Henry v. Purnell, 652 F.3d 524, 536 (4th Cir. 2011). For the same reasons the


                                            22
Court concluded that Bumgardner adequately states claims against Officers Hendrix and

Ward for violations of the Fourth Amendment, the Court also concludes that he

sufficiently states claims under Article 24. Accordingly, the Court will deny the Motion

to Dismiss as to Counts 16 and 24.

B.    Motion to Dismiss Cross-Claim

      Officers Hendrix and Ward contend that BPD’s Cross-Claim is procedurally

improper under Rule 13(g) and substantively improper under the Declaratory Judgment

Act. BPD counters that its Cross-Claim is a permissible contingent cross-claim under

Rule 13(g) and that this Court has subject-matter jurisdiction over its cross-claim for

declaratory relief. The Court agrees with BPD.

      The Declaratory Judgment Act (the “Act”), 28 U.S.C. § 2201 (2018), grants

federal district courts discretion to entertain declaratory judgment actions. See Wilton v.

Seven Falls Co., 515 U.S. 277, 282 (1995). The Act provides that district courts “may

declare the rights and other legal relations of any interested party seeking such

declaration” provided that a “case or controversy” exists. § 2201(a); see also Icarom,

PLC v. Howard Cty., 904 F.Supp. 454, 457 (D.Md. 1995). A case or controversy exists if

“the facts alleged, under the circumstances, show that there is a substantial controversy,

between parties having adverse legal interests, of sufficient immediacy and reality to

warrant the issuance of a declaratory judgment.” Icarom, 904 F.Supp. at 457 (quoting

Md. Casualty Co. v. Pac. Coal & Oil Co., 312 U.S. 270, 273 (1941)).




                                            23
       A federal court may exercise jurisdiction over a declaratory judgment action if: (1)

“the complaint alleges an ‘actual controversy’ between the parties ‘of sufficient

immediacy and reality to warrant issuance of a declaratory judgment’”; (2) “the court

possesses an independent basis for jurisdiction over the parties (e.g., federal question or

diversity jurisdiction)”; and (3) “the court does not abuse its discretion in its exercise of

jurisdiction.” Volvo Const. Equip. N. Am., Inc. v. CLM Equip. Co., Inc., 386 F.3d 581,

592 (4th Cir. 2004) (first quoting 28 U.S.C. § 2201; then quoting Cont’l Cas. Co. v.

Fuscardo, 35 F.3d 963, 965 (4th Cir. 1994); and then quoting N. Jefferson Square Assocs.

v. Va. Hous. Dev. Auth., 94 F.Supp.2d 709, 714 (E.D.Va. 2000)). Officers Hendrix and

Ward only dispute the first and third elements. Accordingly, the Court will confine its

analysis to those elements.

       A party may bring a cross-claim against a co-party “if the claim arises out of the

transaction or occurrence that is the subject matter of the original action.” Fed.R.Civ.P.

13(g). Importantly, “[t]he crossclaim may include a claim that the coparty is or may be

liable to the crossclaimant for all or part of a claim asserted in the action against the

crossclaimant.” Id. (emphases added). The United States Court of Appeals for the Tenth

Circuit has held that Rule 13(g) “is not limited by text or purpose to definite or matured

claims” and “is broad enough to include a claim of a contingent nature, the ultimate

outcome of which depends upon the determination of other features or issues in the case.”

Providential Dev. Co. v. U.S. Steel Co., 236 F.2d 277, 281 (10th Cir. 1956). In

Providential, the Tenth Circuit further stated that Rule 13(g) is “remedial in nature,


                                             24
intended to promote the expeditious and economical adjudication in a single action of the

entire subject matter arising from one set of facts” and therefore should be “liberally

construed.” 236 F.2d at 281. This Court has endorsed the Providential court’s

interpretation. See Netzer v. Union Carbide Corp., No. WDQ-14-1589, 2014 WL

5587040, at *3 n.15 (D.Md. Oct. 31, 2014).

       Here, BPD’s Cross-Claim fits within the broad category of cross-claims Rule

13(g) allows. The relief BPD seeks—a declaration that BPD does not have to indemnify

Officer Defendants—may seem at first to be the reverse of what indemnification cross-

claims typically seek—a finding that a coparty must pay for any liability the cross-

claimant has to the plaintiff. See, e.g., Day v. Robbins, 179 F.Supp.3d 538, 541 (D.Md.

2016). But as with cross-claims seeking indemnification, this Cross-Claim “depends upon

the determination of other features or issues in the case,” including the plaintiff’s claim

against the cross-claimant. Providential, 236 F.2d at 281. Determining whether Officer

Defendants were acting within the scope of their employment will, in turn, determine

whether BPD is liable for Officer Defendants’ actions. In the same way, Rule 13(g)’s

allowance for contingent cross-claims also addresses Officers Hendrix and Ward’s

concern that the declaration BPD seeks is based on alleged, as opposed to established,

facts. Consistent with other courts’ treatment of 13(g) cross-claims, and as BPD concedes

here, resolution of BPD’s Cross-Claim will naturally follow a jury’s determination of the

facts set out in Bumgardner’s Second Amended Complaint. See, e.g., J.P. v. Williamson

Cty. Educ. Servs., No. 16-CV-00879-NJR-MAB, 2019 WL 1254761, at *2 (S.D.Ill. Mar.


                                             25
19, 2019). Accordingly, permitting BPD’s Cross-Claim to proceed directly behind

Bumgardner’s claims serves the purposes of Rule 13(g), as articulated in Providential.

       BPD also adequately alleges an actual controversy of sufficient immediacy and

reality between the parties under the Declaratory Judgment Act. The Cross-Claim cites to

specific paragraphs of the Second Amended Complaint related to Officer Defendants’

conduct and seeks a declaration that the alleged conduct was not within the scope of their

employment with BPD. Whether Officer Defendants were, in fact, acting within the

scope of their employment is an actual controversy that will be resolved via

Bumgardner’s claims. BPD’s Cross-Claim, which stems from that same factual predicate,

therefore, also alleges an actual controversy by operation of 13(g).

       Under the third declaratory judgment element, a federal court may, in its

discretion, hear a declaratory judgment action when the declaratory relief sought: (1)

“will serve a useful purpose in clarifying and settling the legal relations in issue”; and (2)

“will terminate and afford relief from the uncertainty, insecurity, and controversy giving

rise to the proceeding.” Icarom, 904 F.Supp. at 458 (quoting Fuscardo, 35 F.3d at 965).

       Here, once the underlying facts are determined, as in other 13(g) indemnification

cases, a declaratory judgment will serve a useful purpose. BPD will know whether it must

indemnify Officer Defendants against any damages to Bumgardner and not have to await,

then defend, a follow-on claim from Officer Defendants. Likewise, a declaratory

judgment would afford relief from the uncertainty regarding whether BPD must

indemnify Officer Defendants. This useful purpose and relief from uncertainty will not


                                             26
come before Bumgardner’s claims are fully litigated, but accounting for Rule 13(g), the

Court will exercise its discretion to consider BPD’s Cross-Claim at that time.

      In sum, the Court concludes that BPD’s Cross-Claim is proper under Rule 13(g)

and the Declaratory Judgment Act. Accordingly, the Court will deny Officers Hendrix

and Ward’s Motion to Dismiss Cross-Claim.

                                   III.   CONCLUSION

      For the foregoing reasons, the Court will grant in part and deny in part Officers

Hendrix and Ward’s Motion to Dismiss Counts 9–24 and 33 of Plaintiff’s Amended

Complaint (ECF No. 72). The Court will also deny the Motion to Dismiss the Baltimore

City Police Department’s Cross-Claim (ECF No. 91). A separate order follows.

Entered this 29th day of August, 2019.

                                                   /s/
                                          George L. Russell, III
                                          United States District Judge




                                            27
